                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CALLIE GARIEPY, et al.,

               Plaintiffs,

v.                                                          CV No. 18-695 SMV/CG

GEICO GENERAL INSURANCE
COMPANY,

               Defendant.

            ORDER RESETTING INITIAL SCHEDULING CONFERENCE

      THIS MATTER is before the Court on review of the record, and having conferred

with counsel about a mutually-convenient date, time, and location, IT IS HEREBY

ORDERED that the Rule 16 initial scheduling conference is reset and will be held by

telephone on Thursday, February 7, 2019, at 1:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
